Citation Nr: 1046728	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  09-32 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







INTRODUCTION

The appellant claims service in the Armed Forces of the United 
States as a recognized guerrilla during World War II.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2009).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas in the 
service of the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant does not have recognized active military service 
for the purpose of obtaining the one-time payment from the 
Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) 
(West 2002 & West Supp. 2010); American Recovery and Reinvestment 
Act of 2009 § 1002, Pub. L. No. 111-5 (enacted February 17, 
2009); 38 C.F.R. § 3.203 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.326(a) (2010).  

The question currently before the Board is whether the appellant 
has qualifying service to establish eligibility for a one-time 
payment from the Filipino Veterans Equity Compensation Fund.  The 
record shows that the NPRC reported that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.  Because qualifying service and how it may 
be established are governed by law and regulations and the 
service department's certification is binding, the Board's review 
is limited to interpreting the pertinent law and regulations.  
Where, as here, the interpretation of the law is dispositive of 
the appeal, neither the duty to notify nor the duty to assist 
provisions of the VCAA apply.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Nonetheless, the Board notes that the RO provided the appellant 
with a copy of the May 2009 decision, the July 2009 Statement of 
the Case (SOC), and the May and July 2010 Supplemental Statements 
of the Case (SSOCs), which included a discussion of the facts of 
the claim, the laws and regulations pertaining to eligibility for 
benefits under the Filipino Veterans Equity Compensation Fund and 
verification of military service, notification of the basis of 
the decision, and a summary of the evidence considered to reach 
the decision.  

The appellant has also had a meaningful opportunity to 
participate in the processing of his claim.  He has submitted 
several statements and documents which were responsive to the RO 
decision, SOC, and SSOCs.  Given that the appellant has presented 
argument and actively submitted evidence relevant to the criteria 
for establishing his claim, the Board finds that he has not been 
prejudiced by the failure to provide him with notice as to the 
information or evidence necessary to substantiate the claim.  

The Board is unaware of any outstanding evidence that would 
require an explanation of the respective responsibilities of he 
and VA in obtaining that evidence.  The instant case involves the 
legal issue of whether his service qualifies for payment from a 
fund established by Congress.  The RO has obtained relevant 
information from the service department, and the appellant has 
obtained records pertaining to his service, as well as an 
affidavit.  He is well aware of the information and evidence 
necessary to substantiate his claim, and has not suggested that 
any pertinent outstanding evidence remains.  The Board 
consequently finds that he has not been prejudiced by VA's 
failure to notify him of the allocation of evidence-gathering 
responsibilities in this case. 

As to VA's duty to assist the appellant, as above, there is no 
suggestion by the appellant or the record of any outstanding 
evidence.  The RO stated that the appellant's name was not on the 
recognized guerrilla roster kept at the RO, and the National 
Personnel Records Center (NPRC) stated that the appellant had no 
qualifying service in May 2009, and, after additional evidence 
was received from the appellant, again in January 2010.  See 
Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (appellant is 
entitled to submit and receive consideration of new evidence 
concerning such service by the relevant service department).  
Additional evidence and an affidavit were received after January 
2010, but inasmuch as both referred to the appellant's service in 
the same unit of the United States Army of the Philippines 
(USAFIP), which was of record on both prior occasions, the Board 
finds that a remand to submit another request to the NPRC for 
verification of service on what is essentially the same 
information is not necessary.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In light of the foregoing, the Board concludes that no further 
notification or development of evidence is required.  No useful 
purpose would be served in remanding this matter for yet more 
development.  The Board will proceed with appellate review.  

II.  Filipino Veterans Equity Compensation Fund

Under the American Recovery and Reinvestment Act of 2009, a new 
one-time benefit is provided for certain Philippine veterans to 
be paid from the "Filipino Veterans Equity Compensation Fund."  
American Recovery and Reinvestment Act of 2009 § 1002, Public Law 
No. 111-5 (enacted February 17, 2009).  Payments for eligible 
persons will be either in the amount of $9,000 for non-United 
States citizens, or $15,000 for United States citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall 
constitute a complete release of any claim against the United 
States by reason of [such] service . . . ."  However, nothing in 
this act "prohibit[s] a person from receiving any benefit 
(including health care, survivor, or burial benefits) which the 
person would have been eligible to receive based on laws in 
effect as of the day before the date of the enactment of this 
Act."

Section 1002 is entitled "Payments to Eligible Persons Who 
Served in the United States Armed Forces in the Far East During 
World War II".  Section 1002(c)(1) provides that the Secretary 
may make a payment from the compensation fund to an eligible 
person who, during the one-year period beginning on the date of 
enactment of the Act, submits to the Secretary a claim for 
benefits under this section.  The application for the claim shall 
contain such information and evidence as the Secretary may 
require.  Section 1002(c)(2) provides that, if an eligible person 
who has filed a claim for benefits under this section dies before 
payment is made under this section, the payment under this 
section shall be made instead to the surviving spouse, if any, of 
the eligible person.

Section 1002 (d) provides that an eligible person is any person 
who - (1) served - (A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

In May 2009, the NPRC reported that the appellant had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.

In his claim, the appellant stated that he had served as a 
guerrilla during World War II.  The appellant submitted a number 
of documents certifying his service in the United States Army 
Forces in the Philippines (USAFIP), during World War II, but all 
of these were prepared on Philippine Army forms.  Significantly, 
he did not submit a DD Form 214, a Certification of Release or 
Discharge from Active Duty, or an original Certificate of 
Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  Instead, 
he submitted a Certification from the General Headquarters of the 
Armed Forces of the Philippines Office of the Adjutant General 
dated in October 2009.  That document certifies that the 
appellant had military service during the period from October 
1944 to November 1945.  This document specifically stated that he 
was not carried in the RRGR of 1948.

Other documents from Philippine Army sources, most notably an 
affidavit of service dated in February 1979, also confirm this 
same information, i.e., that the appellant was in the USAFIP, but 
was not on a recognized guerrilla roster, or in the USAFFE 
(United States Armed Forces in the Far East).  However, these 
documents fail to satisfy the requirements of 38 C.F.R. § 3.203 
as acceptable proof of service, because they are not  official 
documents from the appropriate United States service department, 
but rather documents from the Philippine government.  As such, 
these documents may not be accepted as verification of service 
for the purpose of determining eligibility for VA benefits, 
including the one- time payment from the Filipino Veterans Equity 
Compensation Fund.


In an affidavit signed in July 2010, Z.T.V. attested that he (the 
affiant) had served in the USAFFE, and that the appellant had 
been assigned to his platoon, and assisted in the accepting the 
surrender of the Japanese forces.  However, he also identified 
the appellant's service as in the same USAFIP unit previously 
claimed by the appellant, i.e., the unit which was found by the 
NPRC not to constitute qualifying service.  The NPRC certified 
that he did not have service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces.  This verification by 
NPRC is binding on VA such that VA has no authority to change or 
amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 
(1992).  The proper course for the appellant, if he believes 
there is a reason to dispute the report of the service department 
or the content of military records, is to pursue such 
disagreement with the service department.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994).  Recognition of service by the 
Philippine Government, although sufficient for entitlement to 
benefits from that government, is not sufficient for benefits 
administered by VA.  The Department of Veterans Affairs is bound 
to follow the certifications by the service departments with 
jurisdiction over United States military records.

The appellant also contends that the record of his qualifying 
service was destroyed in a fire at the NPRC in 1973.  In such 
cases, however, the response from NPRC identifies the records as 
likely fire-related; in this case, the responses by NPRC did not 
indicate that a fire-related case was involved.  Moreover, in 
this regard, the article concerning the fire submitted by the 
appellant did not indicate that Filipino records were affected by 
the NPRC fire.  

In sum, the appellant contends that he served as a recognized 
guerrilla during World War II.  Based upon the record in this 
case, the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces.  The Army of the 
Philippines verified that he was a veteran of that service, in 
the USAFIP, but the Philippine Army verification also stated that 
he was not in any guerrilla roster, nor did it indicate he had 
qualifying Philippine Commonwealth Army in the service of the 
United States Armed Forces.  He may not, therefore, be considered 
an eligible person for the purpose of establishing entitlement to 
the one-time payment from the Filipino Veterans Equity 
Compensation Fund.  Because the disposition of this claim is 
based on the law, and not on the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Moreover, because the 
law, rather than the facts of the case, is controlling, the 
provisions of 38 U.S.C.A. § 5107(b) are not for application.  


ORDER

Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


